Citation Nr: 0030845	
Decision Date: 11/28/00    Archive Date: 12/01/00

DOCKET NO.  99-15 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been received to reopen 
the veteran's claim of entitlement to service connection for 
residuals of a head injury, to include a psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

The Veteran, his mother and sister.


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel


INTRODUCTION

The veteran had verified active duty service from August 30, 
1983 to November 8, 1983 (70 days).

This case is currently before the Board of Veterans' Appeals 
(BVA or Board) on appeal from a rating decision issued in 
February 1999 by the Detroit, Michigan, Regional Office (RO) 
of the Department of Veterans Affairs (VA).

In July 1998, the veteran filed a claim for entitlement to 
service connection for a back injury.  This matter is not 
currently before the Board because it has not been prepared 
for appellate review.  Accordingly, this matter is referred 
to the RO for  appropriate action.

FINDINGS OF FACT

1.  An unappealed March 1995 RO decision held that new and 
material evidence had not been submitted in regard to a claim 
to reopen service connection for residuals of a head injury, 
to include a psychiatric disorder.

2.  The evidence associated with the claims file subsequent 
to the March 1995 rating decision is not, either by itself or 
in connection with evidence already of record, so significant 
that it must be considered to decide fairly the merits of the 
claim for service connection for residuals of a head injury, 
to include a psychiatric disorder.



CONCLUSIONS OF LAW

1.  The RO's March 1995 decision, denying a claim to reopen 
entitlement to service connection for residuals of a head 
injury to include a psychiatric disorder, is final.  38 
U.S.C.A. § 7105(c) (West 1991).

2.  New and material evidence has not been received to reopen 
the veteran's claim of entitlement to service connection for 
residuals of a head injury to include a psychiatric disorder.  
38 U.S.C.A. § 5108  (West 1991); 38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issue before the Board is whether the veteran has 
submitted new and material evidence to reopen his previously 
denied claim of entitlement to service connection for 
residuals of a head injury to include a psychiatric disorder.  
The requirement of submitting new and material evidence to 
reopen a claim is a material legal issue that the Board is 
required to address on appeal.  Barnett v. Brown, 83 F.3d 
138, 1383-84 (Fed. Cir. 1996).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303(a) (2000).  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(2000).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2000).

By a November 1991 rating decision, the RO initially denied 
service connection for residuals of a head injury to include 
a psychiatric disorder as not incurred in service.  The 
veteran was notified of this decision in November 1991 and 
did not appeal the decision.  The veteran filed additional 
claims for service connection.  In a March 1995 rating 
decision, the RO held that new and material evidence had not 
been submitted with respect to the veteran's claim for 
entitlement to service connection for residuals of a head 
injury to include a psychiatric disorder, and the previously 
denied claim was not reopened.  The veteran was notified of 
this decision in March 1995.  The veteran submitted a 
substantive appeal on a VA Form 9 with respect to this 
decision, which was received on April 10, 1996.  In an April 
26, 1996 letter, 
the RO notified the veteran that his substantive appeal was 
untimely, being filed more than 60 days after the April 1995 
Statement of the Case and more than one year from 
notification of the March 1995 decision (March 30, 1995).  In 
the absence of timely appeals (within one year of 
notification of the respective decisions), these rating 
decisions became final. 

In April 1996, the veteran again requested that his claim for 
entitlement to service connection for residuals of a head 
injury to include a psychiatric disorder be reopened.  In an 
April 14, 1996 letter, the RO notified the veteran that his 
service connection claim for residuals of a head injury to 
include a psychiatric disorder had not been reopened and 
informed him of the need to submit new and material evidence 
to reopen his previously denied claim.  

In a rating decision issued in February 1999, the subject of 
this appeal, the RO again held that new and material evidence 
had not been submitted in regard to the veteran's claim for 
service connection for residuals of a head injury to include 
a psychiatric disorder and the previously denied claim was 
not reopened.  The veteran entered notice of disagreement 
with this decision in March 1999; a statement of the case was 
issued in April 1999; and a July 1999 hearing transcript 
serves as a substantive appeal.  The veteran, his mother and 
sister testified at a personal RO hearing in July 1999. 

The Board notes that the veteran's period of active duty is 
too short in duration to qualify for service connection for a 
psychiatric disorder under the presumptive provisions of 
38 C.F.R. § 3.309 (2000).  See 38 C.F.R. § 3.307(a)(1) 
(2000).  Therefore, a claim for service connection requires 
evidence of a head injury in service and competent medical 
evidence that a psychiatric disorder manifest itself as a 
result of the injury, or medical evidence of a psychiatric 
disorder in service.  38 C.F.R. § 3.303. 
  
In May 1991, the National Personnel Records Center (NPRC) 
verified the veteran's active duty information and provided a 
copy of the veteran's service entrance examination.  In a 
July 1991 response to another attempt by the RO to obtain 
clinical and/or medical board proceeding records, the NPRC 
reported that the veteran's records were currently charged 
out and to resubmit the request in thirty days.   In an 
October 1991 response to a later attempt by the RO to obtain 
service medical records, the NPRC indicated that no medical 
records, other than those provided, remained on file at the 
NPRC and that, since the veteran was chaptered out for 
performance and conduct, there would not have been a medical 
board proceeding.  The RO advised the veteran in the November 
1991 RO decision that his service medical records were 
largely absent, but, of those records available, there was no 
indication of either a head injury or a psychiatric disorder 
in service. 

The Board acknowledges the veteran's representative's 
statement that an October 1997 VA outpatient entry and the 
hearing testimony claim that the veteran reported that he was 
discharged due to a head injury suffered during basic 
training.  The veteran's service medical records do include 
some clinical records for treatment while the veteran was at 
Fort Jackson, but, due to the veteran's testimony and the 
paucity of the records, the RO has presumed that some 
clinical records are missing.  However, the Board points out 
that it would be normal to find few service medical records 
for a veteran, who served only 70 days.  In cases where the 
veteran's service medical records are presumed unavailable 
through no fault of the claimant, there is a heightened 
obligation to assist the claimant in the development of a 
case.  See generally McCormick v. Gober, 14 Vet. App. Aug. 39 
(2000); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  
Where service medical records are unavailable, the heightened 
duty to assist includes the obligation to search for 
alternate methods of proving service connection.  See Moore 
v. Derwinski, 1 Vet. App. 401 (1991).  In that respect, the 
RO has made repeated attempts to locate the veteran's service 
medical records, but with negative results.  Further, the 
veteran was afforded the opportunity to provide lay or 
medical evidence, which might support his claim.  In this 
regard, the Board notes that, besides statements from the 
veteran and his mother, there is testimony from both of them 
and the veteran's sister.  In such cases, VA assumes a 
heightened obligation to explain findings.  The Board also 
observes that, where records are unavailable, "VA has no duty 
to seek to obtain that which does not exist."  Counts v. 
Black, 6 Vet. App. 473, 477 (1994); Porter v. Brown, 
5 Vet. App. 233, 237 (1993).

Following issuance of the rating decision in February 1999, 
the provisions of 38 U.S.C.A. § 5107 were substantially 
revised.  Generally, when the laws or regulations change 
while a case is pending, the version most favorable to the 
claimant applies, absent congressional intent to the 
contrary.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).   The Board finds that, as the revised version of 
38 U.S.C.A. § 5107 (West 1991 & Supp. 2000) eliminates the 
"well-grounded claim" requirement, this revision is more 
favorable to the claimant than the former provisions of 
38 U.S.C.A. § 5107 (West 1991) and is, therefore, applicable 
under Karnas.    

The Board notes that the revised provisions also require VA 
to assist a claimant with the development of facts pertinent 
to his claim for benefits.  While the revision specifies that 
the claimant shall have the burden of proof, only in cases 
where "no reasonable possibility exists that such assistance 
will aid in the establishment of entitlement" may the VA 
decide a claim for benefits without providing assistance.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  In this regard, the Board notes 
that the veteran indicated that he received treatment from 
the North Central Community Mental Health Center from 1990 to 
the present and that the RO requested more recent treatment 
records in March 1999 and received no response.  Even had a 
response been received, it is unlikely that such records 
would show treatment for a head injury or a psychiatric 
disorder during service in 1983 so as to substantiate the 
claim.   

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998).  New and material evidence is 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  Second, if VA determines that the 
evidence is new and material, the VA may then proceed to 
evaluate the merits of the claim on the basis of all evidence 
of record, but only after ensuring that the duty to assist 
has been fulfilled.  See Winters v. West, 12 Vet. App. 203, 
206 (1999) (en banc) (discussing the analysis set forth in 
Elkins), overruled on other grounds sub nom.  Winters v. 
Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000); Elkins, supra.  
The second step becomes applicable only when the preceding 
step is satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 
321, 325 (1999).  In order for evidence to be sufficient to 
reopen a previously disallowed claim, it must be both new and 
material.  If the evidence is not material, the inquiry ends 
and the claim cannot be reopened.  See Smith v. West, 12 Vet. 
App. 312, 314 (1999).

At the time of the RO's March 1995 rating decision, the 
evidence of record included the veteran's service medical 
records, hospitalization records from the East Alabama 
Medical Center for May 1990, and hospital records from the 
Detroit Psychiatric Institute for March and April 1991, 
treatment records from the North Central Community Mental 
Health Center from May 1971 to July 1994, and various 
statements of the veteran. 

The evidence associated with the claims file after the RO's 
March 1995 rating decision includes: VA outpatient treatment 
records for October and November 1997; a supplemental 
security income request for information response dated 
October 1996; an April 1999 statement from the veteran's 
mother; transcript of the July 1999 RO hearing testimony; and 
various statements from the veteran and his representative.  

Although new, most of the evidence presented after the RO's 
March 1995 denial, including various statements from the 
veteran and his family, the Board finds is either cumulative 
or redundant of evidence submitted previously to agency 
decision-makers.  The Board also finds that the evidence is 
not material.  Although it bears directly and substantially 
upon the specific matter under consideration, by itself and 
in connection with evidence assembled previously, it is not 
so significant that it must be considered to decide fairly 
the merits of the claim.  The Board bases this finding on the 
fact that the new evidence confirms that the veteran has been 
diagnosed with various psychiatric disorders, most recently 
chronic schizophrenia, paranoid type, which has not been 
shown to be related to any disease or injury incurred in 
service.  This is the same element that was missing at the 
time the RO's decisions in November 1991 and in March 1995.  
In this regard, the Board notes that the RO originally denied 
the veteran's claim by finding that none of the available 
service medical records showed a head injury or a psychiatric 
disorder in service.  

Moreover, post-service medical evidence does not show a 
diagnosis of any psychiatric disorder until 1990, nearly 
seven years after discharge.  The hospital summary from the 
East Alabama Medical Center indicates that the veteran was 
admitted for inappropriate behavior, possibly dangerous at 
the student hall, and was having paranoid delusions and 
auditory hallucinations.  He denied previous medical 
illnesses and previous psychiatric hospitalization or 
treatments.  No evidence of a recent head injury was found 
upon examination and the impression was psychosis, rule out 
paranoid schizophrenia and other psychiatric condition.  The 
Detroit Psychiatric Institute reports indicate that the 
veteran was hospitalized there in September 1990 for paranoid 
delusions after firing a gun twice off a balcony.  Axial 
tomography and electroencephalograms were negative.  The 
veteran was hospitalized again in March and April 1991 and 
diagnosed with vertical nystagmus and atypical psychosis, 
rule out chronic undifferentiated schizophrenia.  A 
neurological examination found the veteran was neurologically 
normal without any hard neurologic deficits and nothing to 
suggest any underlying obstructural lesion of the brain.  
Treatment records from the North Central Community Mental 
Health Center show treatment for paranoid schizophrenia from 
May 1991 to July 1994.

VA outpatient reports show the veteran was treated in October 
1997 for complaints of hearing voices, depression, and memory 
loss.  The veteran reported that he suffered a closed head 
injury while in basic training in 1983.  Upon examination, 
the veteran's mood was euthymic; his affect was blunted; his 
thought processes appeared organized; but the content 
included delusions and auditory hallucinations.  The 
diagnosis was chronic schizophrenia, paranoid type.  The 
veteran was again treated in November 1997 for a history of 
schizophrenia.    

At a personal hearing, the veteran testified that he slipped 
and fell, hitting his head during basic training, and that he 
was examined and returned to duty without any follow-up 
treatment.  The veteran contends that the alleged head injury 
precipitated his psychiatric disorder.  His mother testified, 
as she did in her April 1999 statement, that the veteran had 
called and told her about his fall and that, after his 
discharge two months later, he had difficulties remembering 
things and his condition just kept getting worse.  She and 
the veteran's sister testified that the veteran was fine when 
he enlisted, but that he has not been the same and has gotten 
worse since his discharge.    

In fact, the only evidence the veteran has submitted which 
supports his contention that he fell and suffered a head 
injury while in basic training that caused his subsequent 
psychiatric disorder is his sister's testimony and his and 
his mother's statements and testimony.  The law provides 
that, with respect to questions involving diagnosis or 
medical causation and nexus, credible medical evidence is 
required.  See Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  
Thus, these lay statements do not establish the required 
diagnosis or nexus opinion needed to reopen his claim, see 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992) (holding 
that laypersons are not competent to offer medical opinions), 
or to provide a sufficient basis for reopening the previously 
disallowed claim.  See Moray v. Brown, 5 Vet. App. 211, 214 
(1995) (holding that where resolution of an issue turns on a 
medical matter, lay evidence, even if considered "new," may 
not serve as a predicate to reopen a previously denied 
claim).  

The Board also notes that the veteran reported to the VA 
examiner in October 1997 that he had injured himself.  
However, facts alleged by the veteran, when unenhanced by any 
additional medical comment, do not constitute competent 
medical evidence.   See LeShore v. Brown, 8 Vet. App. 406, 
409 (1995); Swann v. Brown, 5 Vet. App. 229, 233 (1994).

Inasmuch as the veteran has not submitted new and material 
evidence, that is, evidence establishing a head injury in 
service and competent medical evidence that a psychiatric 
disorder manifest itself as a result of the injury, or 
medical evidence of a psychiatric disorder in service, the 
elements that were missing at the time the RO's denial in 
March 1995, his claim may not be reopened and must be denied.


ORDER

New and material evidence not having been submitted, the 
veteran's request to reopen a claim for entitlement to 
service connection for residuals of a head injury to include 
a psychiatric disorder is denied.


		
	JEFFREY D. PARKER
	Acting Veterans Law Judge
	Board of Veterans' Appeals


 

